
	
		II
		110th CONGRESS
		2d Session
		S. 3504
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide technical corrections to the Technology
		  Administration Act of 1998, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Space Commerce Act of
			 2008.
		2.Renaming Office
			 of Space Commercialization as Office of Space CommerceSection 8 of the Technology Administration
			 Act of 1998 (15 U.S.C. 1511e) is amended—
			(1)in the heading,
			 by striking Office of Space
			 Commercialization and inserting Office of Space Commerce;
			 and
			(2)in subsection
			 (a), by striking Office of Space Commercialization and inserting
			 Office of Space Commerce.
			3.Modification of
			 functions of Office of Space CommerceSection 8(c) of the Technology
			 Administration Act of 1998 (15 U.S.C. 1511e(c)) is amended to read as
			 follows:
			
				(c)FunctionsThe
				Office shall be the principal unit for space commerce policy activities within
				the Department of Commerce. The functions of the Office are as follows:
					(1)To foster the
				conditions for the economic growth and technological advancement of the space
				commerce industry of the United States.
					(2)To coordinate
				space commerce policy issues and actions within the Department.
					(3)To represent the
				Department in the development of United States policies and in negotiations
				with foreign countries to promote United States space commerce.
					(4)To promote, in
				cooperation with relevant interagency working groups, the advancement of United
				States geospatial technologies related to space commerce.
					(5)To provide
				support to the United States entities established pursuant to National Security
				Presidential Directive—39, U.S. Space-Based Positioning, Navigation, and Timing
				Policy, dated December 15, 2004, including the following:
						(A)The National
				Executive Committee for Space-Based Positioning, Navigation, and Timing.
						(B)The National
				Coordination Office for Space-Based Positioning, Navigation, and Timing.
						(C)The National
				Space-Based Positioning, Navigation, and Timing Advisory Board.
						(D)Any successor
				organization, to the extent that such successor organization performs the same
				functions as an entity described in subparagraphs (A) through
				(C).
						.
		4.ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Science and Technology of the House of Representatives a report on
			 the competitiveness of the United States space commerce industry, including a
			 review of—
			(1)bi-lateral and multi-lateral trade
			 issues;
			(2)the use of commercially available position,
			 navigation, and timing services by the United States Government; and
			(3)the use of other
			 commercially available satellite data services by the United States
			 Government.
			
